Citation Nr: 1745195	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-36 032	)	DATE
	)
	)
On appeal from the

Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic bronchitis.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neurological disorder of the legs, to include as secondary to a back disability.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran; L.W.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to October 2003.  Evidence in the file also indicates the Veteran served in the United States Navy Reserves, the United States Air Force National Guard, and the United States Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in February 2017, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2017).

The RO adjudicated the claim for the neck and back together as a single claim.  Because a neck disability is considered a separate disability distinct from a back disability and the two disabilities can be rated separately, the Board has separately addressed the neck disability and the back disability as set forth on the first page of the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay, an additional remand is required to comply with VA's duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted the Veteran claims service connection for both a neck disability and service connection for a back disability.  In addition, she asserts she has a neurological disorder of the legs, possibly secondary to a back disability.  She contends that an in-service incident where she jerked herself out of the way after being struck with a tree branch resulted in current neck and back disabilities.  In a February 2010 VA opinion, an examiner only addressed whether a back disability was related to service, which the examiner stated required speculation.  The VA examiner did not discuss whether the current neck disability, degenerative disc disease, was related to service.  The examiner also did not discuss whether the Veteran's had a current neurological disorder of the legs either directly related to service or caused or aggravated by the back disability.  In this case the VA examination report does not contain sufficient detail for consideration of the Veteran's claims and a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board recognizes that the Veteran has submitted a June 2017 opinion from her VA physician that appears to support her claim for service connection for a back disability.  However, this opinion is not sufficient for a grant of any benefit sought at this time.  The opinion is essentially a blanket statement that military training "caused, aggravated, or exacerbated" a low back disability.  It is unclear whether the opinion is about causation, aggravation, or simply an acute complaint/exacerbation during service.  The reasoning behind the opinion is equally unclear, with the physician noting back pain in 1997 by history and strenuous physical demands during active duty training at some point after the 2003 incident where the Veteran twisted her back after being poked in the eye.  The significance of the history is not discussed.  

As to the Veteran's respiratory disability, the Veteran received a VA examination in August 2010 where the examiner determined that the Veteran's active service in 2003 did not cause her chronic bronchitis.  Evidence in the file and the Veteran's testimony suggests that she had bronchitis before entering active duty in February 2003.  The Veteran testified that her bronchitis developed into asthma after exposure to sandstorms and fire pits when stationed in Oman.  As the examiner did not consider the Veteran's exposures during her deployment when rendering the opinion, an additional medical opinion is necessary.  In addition, comment is necessary regarding whether bronchitis preexisted service and was aggravated by service.  Notably, in June 2017 the Veteran's VA physician indicated that he could not offer an opinion on this matter and suggested a specialty evaluation by a pulmonologist.  As such, the medical opinion in this case should be obtained from a pulmonologist.  

Ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims.  All identified VA records should be added to the claims file, to specifically include records dating from April 2015.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the record development is completed, provide the Veteran with a VA respiratory examination.  All necessary testing should be conducted.  An opinion should then be obtained from a pulmonologist, although the pulmonologist does not have to be the one to perform the respiratory examination.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, a fully reasoned explanation should be provided.

The pulmonologist is first asked to determine whether the Veteran has a respiratory disability.  For each diagnosed respiratory disability, the examiner should address the following:  

a). Did the disability pre-exist the Veteran's period of active service in 2003?  

b). If the disability pre-existed the Veteran's period of active service in 2003, did the disability increase in severity during that period of service?  If so, is it clear and unmistakable (obvious and manifest) that the increase in severity was no more than the natural progress of the disorder?  

c). For any disability that did not pre-exist the period of active service in 2003, is it at least as likely as not (50 percent probability or greater) that the disability began during that period of service or is otherwise a result of that period of service?  

In offering this opinion, the pulmonologist is asked to specifically discuss the Veteran's assertions that exposure to sandstorms, fire pits, pesticide strips, and exhaust fumes caused or contributed to her current respiratory symptoms and to review the internet articles she recently submitted in support of this theory.  The Veteran's smoking history should also be considered.

3.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a). The examiner is asked to determine whether the Veteran has a cervical spine disability.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability began in service or is causally related to service.

b). The examiner is asked to determine whether the Veteran has a lumbar spine disability.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability began in service or is causally related to service.

c). The examination should include a neurological examination to include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the lower extremities, required to objectively document neurologic manifestations of the Veteran's low back disability.  Diagnostic testing can be foregone if unnecessary or if the Veteran is not comfortable with the procedure.  If a neurological disorder of either or both lower extremities is diagnosed, the examiner is asked whether it is at least as likely as not (50 percent probability or greater) that any lower extremity disability began in service, was caused by service, or is otherwise related to service.

d). If the examiner determines that a lower extremity neurological disorder is not related to service the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the lower extremity disorder was (i) caused or (ii) aggravated by the low back disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


